UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
LAWRENCE A. FRANKS, et al., )
)
)
Plaintiffs, )

) Civil Action No. 09-942 (RCL)
v. )
)
KEN SALAZAR, SECRETARY, )
United States Secretary of the Interi0r, )
et al., )
)
)
Defendants. )
)

MEMORANDUM AND ORDER

Plaintiffs Lawrence A. Franks, Steve Sellers, George J. Brown, Charles F. Robbins,
Jesse R. Flowers, Jr., Jack Atcheson, and Conservation Force bring this action pursuant to the
Administrative Procedure Act ("APA"), 5 U.S.C. § 702 et al., seeking judicial review of the
denial of plaintiffs’ elephant trophy import applications. Before the Court is plaintiffs’ Second
Motion to Compel Supplementation of Administrative Record [34]. Upon consideration of the
motion, the opposition, the reply thereto, the applicable law, and the entire record herein, the
Court will grant plaintiffs’ motion as to Item 9 and part of Item 10, and will deny plaintiffs’
motion as to all remaining items. The Court’s reasoning is set forth beloW.

I. INTRODUCTION

The Endangered Species Act ("ESA") provides a special rule for the African elephant,

which it lists as a threatened species. See 50 C.F.R. § 17.40(e). As is relevant to this case,

African elephant populations in Mozambique are included in Appendix l of the Convention on
l

international Trade in Endangered Species of Wild Fauna and F1ora ("CITES"). The ESA and
CITES allow the importation of sport-hunted African elephant trophies into the United States
only if certain conditions are met. These conditions include that a "deterrnination is made that the
killing of the animal whose trophy is intended for import would enhance survival of the species,"
50 C.F.R. § l7.40(e)(iii)(C), and that the import is for purposes that would not be detrimental to
the survival of the species, id. § 23.61.

Plaintiffs Lawrence A. Franks, Steve Sellers, and George J. Brown each sport-hunted at
least one African elephant in Mozambique. Each plaintiff applied to defendant, the United States
Fish & Wildlife Service ("the Service"), for a permit to import his trophy into the United States.
Pls.’ Amend. Compl. 11 8-10 [29]. Plaintiffs Charles F. Robbins and Jesse R. Flowers, Jr.
prospectively applied for permits to import trophies potentially acquired in the future. Id. at 1111
11-12. On February 23, 2009, the Service denied plaintiffs’ permit applications. Id. at 1[ 3. On
September 3, 2009, the Service denied plaintiff Brown’s remaining applications for elephants
taken in the Niassa Reserve. Ia’. at 1111 158, l61(a). Plaintiffs challenge these denials.

On June 30, 20l0, this Court denied [28] plaintiffs’ first motion to compel [20] without
prejudice until the Service supplemented the administrative record in response to plaintiffs’
amended complaint. Defendants subsequently filed notice [30] that, having filed a second
amended administrative record in February 2010, they do not anticipate further supplementation.
Defendants aver that the record presently on file is "the complete record for all permit decisions
challenged in this case," including the new allegations in plaintiffs’ amended complaint.

On August 13, 2010, plaintiffs filed their second motion to compel supplementation of
the administrative record [34]. Plaintiffs seek to add two categories of documents to the record,

asserting that these documents were part of the Service’s record when it denied plaintiffs’

2

app1ications. Alternatively, if the Court finds that the documents were not part of the Service’s
record, plaintiffs request that they be included as extra-record evidence. The Service contends
that it did not consider the first category of documents (Items 1~6) in deciding whether to grant
plaintiffs’ permit applications. The Service further argues that the documents do not fall into any
exception for extra-record review. With regard to the second category of documents (Items 7-
11), the Service contends that the documents either do not exist or were not relevant to the permit
decisions at issue.
II. STANDARD OF REVIEW

As the ESA does not specify a standard of review, the APA govems judicial review of
decisions made under the ESA. Gerber v. Norton, 294 F.3d 173, 178 & n.4 (D.C. Cir. 2002)
(citing Cabinet Mountains Wilderness v. Peterson, 685 F.2d 678, 685 (D.C. Cir. 1982)). A
court’s review of agency action is generally confined to the administrative record that was before
the agency when it made its decision. Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402,
420 (1971); see also Camp v. Pitts, 411 U.S. 138, 142 (1973). There are exceptional
circumstances in which supplementation of the administrative record is appropriate due to some
deficiency. Motor & Equipment Mj$'s. Ass’n v. EPA, 627 F.2d 1095, 1105 n.18 (D.C. Cir. 1979).
Likewise, it is an extraordinary case when a court considers extra-record evidence in reviewing
agency action.

A. Supplementing the Record

Judicial review of agency action under the APA is generally confined to the
administrative record. See 5 U.S.C. § 706. The record is comprised of those documents that were
before the administrative decisionmaker. Cz'tizens to Preserve Overton Park, 401 U.S. at 420; see

also Fed. R. App. P. 16(a) ("The record consists of the order involved, any findings or reports on

3

which that order is based, and the pleadings, evidence, and other parts of the proceedings before
the agency."). A court should consider neither more nor less than what was before the agency at
the time it made its decision. IMS, P.C. v. Alvarez, 129 F._°)d 618, 623 (D.C. Cir. 1997). lt is the
agency’s responsibility to compile for the court all information it considered either directly or
indirectly. Amfac Resorts, L.L.C. v. Dep’t of Interz'or, 143 F. Supp. 2d 7, 12 (D.D.C. 2001)
(Lamberth, J.). The agency is entitled to a strong presumption of regularity in having done so.
Cape Hatteras Access Pres. Alliance v. U.S. Dept. of Interior, 667 F. Supp. 2d lll, 114 (D.D.C.
2009) (Lamberth, J.); Sara Lee Corp. v. American Bakers Ass 252 F.R.D. 31, 33 (D.D.C.
2008).

As this Court has noted, "A court that orders an administrative agency to supplement the
record of its decision is a rare bird." Cape Hatteras, 667 F. Supp. 2d at 112. To overcome the
strong presumption of regularity to which an agency is entitled, a plaintiff must put forth
concrete evidence that the documents it seeks to "add” to the record were actually before the
decisionmakers. Sara Lee Corp, 252 F.R.D. at 34. If an agency did not include materials that
were part of its record, whether by design or accident, then supplementation is appropriate. See,
e.g., Natural Res. Def Council v. Train, 519 F.2d 287, 291 (D.C. Cir. 1975). A plaintiff cannot
merely assert, however, that materials were relevant or were before an agency when it made its
decision. Sara Lee Corp., 252 F.R.D. at 34; Pac. Shores Subdivision Cal. Water Dist. V. U.S.
Army Corps of Eng’rs, 448 F. Supp. 2d 1, 6 (D.D.C. 2005) ("Pacific Shores cannot meet its
burden simply by asserting that the documents are re1evant, were before or in front of the Corps
at the time it made its decision, and were inadequately considered."). Instead, the plaintiff "must
identify reasonable, non-speculative grounds for its belief that the documents were considered

by the agency and not included in the record." Pac. Shores, 448 F. Supp. 2d at 6 (emphasis

4

added) (citing N0vartis Pharms. Corp. v. Shalala, No. 99-323, 2000 WL 1769589, at *l, *4
(D.D.C. Nov. 27, 2000)).
B. Extra-Record Evidence

When reviewing an agency decision, a court will go beyond the agency’s record only in
exceptional cases. See Florida Power & Light Co. v. Lorion, 470 U.S. 729, 743-44 (1985). AS
this Court has explained, the exceptions permitting extra-record review are limited. Cape
Hatteras, 667 F. Supp. 2d at 115. Plaintiffs cite Esch v. Yeutter, 876 F.2d 976, 991 (D.C. Cir.
1989), in which the Court of Appeals identified eight such exceptions. The Service disputes the
extent to which these exceptions apply in this case.

Esch involved a challenge to the procedural validity of the Secretary of Agriculture’s
denial of subsidy payments. Id at 984. The Court of Appeals noted that the rule that review of
agency action is normally confined to the record "exerts its maximum force when the substantive
soundness of the agency’s decision is under scrutiny." Id. at 991. In Esch, however, the
procedural validity of the Secretary's actions "remain[ed] in serious question." Id. While not
foreclosing the use of extra-record evidence in reviewing substantive decisions, the Court
explained that "[p]articularly in the [procedural] context, it may sometimes be appropriate to
resort to extra-record information to enable judicial review to become effective." Id. (emphasis
added). The Court then enumerated "exceptions countenancing use of extra-record evidence to
that end." Id. (emphasis added).

Thus, the Esclz exceptions are more appropriately applied in actions contesting the
procedural validity of agency decisions. See Cape Hatteras, 667 F. Supp. 2d at 115. But even in
such cases, the Esch exceptions are "to be sparingly applied to only those cases where extra-

record evidence was necessary to make judicial review effective." Id.; see Calloway v. Harvey,

5

590 F. Supp. 2d 29, 38 (D.D.C. 2008). Indeed, the Court of Appeals recently stated that "[t]he
APA limits judicial review to the administrative record ‘except when there has been a strong
showing of bad faith or improper behavior or when the record is so bare that it prevents effective
judicial review."’ Theodore Roosevelt Conservation P’ship v. Salazar, Nos. 09-5162, 09-5193,
2010 WL 2869778 at *13 (D.C. Cir. July 23, 2010) (quoting Commercial Drapery Contractors,
lnc. v. UnitedStates, 133 F.3d 1, 7 (D.C. Cir. 1998)).
III. DISCUSSION
A. Items 1-6
1. Supplementation of the record with the materials requested in Items 1-6
is not appropriate
The first category of documents that plaintiffs seek to add to the record (Items 1-6)
consists of court filings and materials related to a case previously before this Court, Safari Club
International v. Babbitt, No. 91-2523, 1994 U.S. Dist. LEXlS 18183 (D.D.C. Dec. 14, 1994). ln
that case, Safari Club international ("SCI") challenged the Service’s internal guidelines
regarding elephant trophy imports. Id. at *5. Several of SCl’s claims arose from the fact that the
guidelines had not undergone public notice and comment. Id. After the Service submitted the
guidelines to the Federal Register for public comment, the Court dismissed those claims as moot.
Ia’. at *12.
ln Safari Club, the Service represented to the Court that it would not use its guidelines to
deny permit applications pending notice and comment. Id. at *31. Based on this representation,
the Court denied SCl’s motion for a preliminary injunction. Id. The Service subsequently denied
three permit applications for elephants taken in Ethiopia. Id. at *32. ln light of the Service’s prior

representation, the Court found it improper that the Service had denied the permits without

6

advance notice to the Court and to SCI. Id. Accordingly, the Court sanctioned the Service’s
conduct and ordered that it "not use the Guidelines to deny permit applications, until final
Guidelines are adopted" and "not deny any permit application without prior notice to this Court
and plaintiff, pending further order of this court." Id. at *33.

The Service ultimately withdrew the guidelines, and the parties stipulated to the dismissal
of SCl’s complaint. Stipulation, Safari Club, No. 91-2523 (Mar. 31, 1995). The Service
stipulated that the "guidelines in dispute are no longer in use or to be used and their proposed
adoption have been withdrawn." Order of Dismissal, Safari Club, No. 91-2523 (Mar. 3l, 1995).
The Service further stipulated that "no permits from other nations are outstanding except for
three from Ethiopia . . . that are being reconsidered for issuance in accordance with the letter and
intent of the amendment to Resolution 2.11(c) of CITES." Id On the basis of these stipulations,
the Court dismissed SCl’s complaint and ordered that the Service "no longer [] use the elephant
trophy import guidelines that have been in issue.” Id

Plaintiffs in the present case seek inclusion of the Safari Club materials in the
administrative record. They argue that these materials were before the Service and that the
Service considered them, at least indirectly, when it made its permit decisions. ln support of their
argument, Plaintiffs assert that the materials were "directly on point" and "pertinent" to the
decisions in this case. Pls.’ Reply at 10-11 [3 8]. Specifically, plaintiffs contend that the Service
was obliged to consider the Court’s order in Safari Club because it prohibits the Service from
using its withdrawn guidelines. Id at 12. Plaintiffs further state that they referenced Safari Club
in their initial applications and throughout the permitting process. Pls.’ Mot. at 1, 15 [34]; Pls.’
Reply at 11 [3 8]. Additionally, plaintiffs assert that Safari Club is "mentioned repeatedly in the

administrative record." Pls.’ Mot. at 10 [34]. As the Service notes, however, three of the four

7

documents cited in support of this assertion were authored by plaintiffs or do not mention Safari
Club. Defs.’ Opp’n at 9-10 [34]. Plaintiffs’ reply thus focuses on a single e-mail written by
Kenneth Stansell, then-Assistant Director of International Affairs for the Service. Pls.’ Reply at
11-12. In that e-mail, Mr. Stansell told colleagues that plaintiffs’ attorney had suggested that the
Service "ha[d] returned to the pre elephant law suit days." AR 504. Mr. Stansell then stated that
plaintiffs’ attomey could "cause us all a great deal of trouble, particularly if we give him
ammunition to shoot at us." Id.

The Service argues that it did not consider the Safari Club materials in deciding whether
to grant plaintiffs’ permits. ln support of its argument, the Service has provided the sworn
declaration of Timothy J. Van Norrnan, Chief of the Branch of Permits. Mr. Van Norrnan was
"the initial decisionmaker on the majority of the import permit applications at issue." Van
Norrnan Decl. 11 1 [36-2]. He states that the Service neither directly nor indirectly considered any
of the Safari Club materials identified by plaintiffs. Id. at 1111 3-8. Specifically, he declares that
the Service "did not consult or rely upon the withdrawn guidelines" at issue in Safari Club when
making the permit decisions in the present case. Id. at 11 6.

The Court does not find supplementation of the record appropriate. Plaintiffs have not
provided the concrete evidence necessary to overcome the strong presumption of regularity owed
to the Service. Plaintiffs cannot merely assert that the Safari Club materials were relevant or
were before the Service when it made its decisions. See Sara Lee Corp., 252 F.R.D. at 34; Pac.
Shores, 448 F. Supp. 2d at 6. Indeed, neither the materials’ purported relevance nor plaintiffs’
references to Safari Club during the permitting process constitute concrete evidence that the

Service considered the materials, either directly or indirectly.

Further, as courts in this District have held, references to documents in the administrative
record do not prove that that the documents were "before" the deciding agency. WildEarth
Guardians v. Salazar, 670 F. Supp. 2d 1, 6 (D.D.C. 2009) (finding that the mere mention of a
document in the record does not "indicate consideration of [its] contents"); Cape Hatteras, 667
F. Supp. 2d at 114 (finding that references to a biological opinion in the record do "not prove that
it was before the agency when it made its decision"). Among the documents cited to support
plaintiffs’ argument that Safari Club is "mentioned repeatedly" in the record, Mr. Stansell’s e-
mail is the sole document authored by the Service that refers to Safari Club. But Mr. Stansell’s
mention of the "pre elephant law suit days" gives no indication that the Service actually
considered the Safari Club materials. Plaintiffs’ argument to the contrary is merely speculative.
See Pac. Shores, 448 F. Supp. 2d at 6.

The evidence shows that the Service withdrew the Safari Club guidelines fifteen years
ago and has not used them since. Withdrawal of Proposed Guidelines on Aj$'ican Elephant Sport-
hunted Trophy Permits, 60 Fed. Reg. 12969 (Mar. 9, 1995); Van Norrnal Decl. 11 6 [36-2].
Plaintiffs’ evidence does not overcome the strong presumption that the Service properly
designated its administrative record. See Pac. Shores, 448 F. Supp. 2d at 6 ("lt is the Corps that
did the ‘considering,’ not Pacific Shores. Because Pacific Shores is unable to show by clear
evidence that the Corps' certified record is incomplete . . . the Corps is entitled to the
presumption that it properly designated the record.").

2. Items 1-6 do not fall into any exceptions for extra-record review.

Alternatively, plaintiffs argue that the Safari Club materials fall into several Esch
exceptions for extra-record review. Specifically, they assert that the Service failed to consider

factors relevant to its final decision (exception 2); that the Service considered evidence that it

9

failed to include in the record (exception 3); that the case is so complex that the Court needs
more evidence to enable it to understand the issues clearly (exception 4); that the Service is being
sued for failure to take action (exception 6); and that relief is at issue (exception 8).

The Service cites this Court’s opinion in Cape Hatteras to argue that the Esch exceptions
are narrower than plaintiffs suggest. The Court notes, however, that the exceptions are arguably
applicable in light of plaintiffs’ procedural claims. See Pls.’ Mot. at 18 [34]. Nevertheless, the
Service correctly asserts that a court should consider extra-record materials only when there is a
"‘strong showing of bad faith or improper behavior or when the record is so bare that it prevents
effective judicial review."’ The0dore Roosevelt Conservation P ’ship, 2010 WL 2869778 at *13
(quoting Commercial Drapery Contractors, 133 F.3d at 7).

The Court finds plaintiffs’ invocation of the Esch exceptions unpersuasive. Exception 3
does not apply because, as the Court concluded above, plaintiffs have offered no concrete
evidence that the Service considered the Safari Club materials and failed to include them in the
record. As to exception 4_which plaintiffs suggest is "perhaps" applicable-the Court does not
find this case is so complex that resort to extra-record evidence is warranted. With regard to
exception 6, the Service has denied all permit applications at issue and thus has not failed to take
action in this case. See Pls.’ Amend. Compl. 1111 3, 161(a) [29].1 Exception 8 is inapplicable

because the form of relief is not in issue here.z

1 Plaintiffs argue that some of their permits_those for elephants taken in the Niassa Reserve-were not denied until
after they filed this suit. Pls.’ Mot. at 19 [34]. Nevertheless, the fact remains that the Service has taken action on the
Niassa Reserve perrnits. See Pls.’ Amend. Compl. 11 161(a). Moreover, the Service’s alleged delay in processing
these permits does not constitute a "failure to take action."

2 When reviewing agency action, the proper remedy is for a court to vacate the challenged action and remand to the
agency for further proceedings consistent with its opinion. Florida Power & Light Co., 470 U.S. at 744. Plaintiffs
have not indicated why such a remedy would be improper in this case.

10

ln raising exception 2, plaintiffs argue that the Safari Club materials were relevant to the
permit denials at issue. Pls.’ Mot. at 18 [34]; Pls.’ Reply at 13~15 [38]. Plaintiffs suggest that the
Safari Club Order of Dismissal and Stipulation of Dismissal imposed a continuing legal
obligation with regard to elephant trophy perrnits, which the Service ignored in this case. Pls.’
Reply at 13-15 [38]. Specifically, plaintiffs allege that the Service has re-adopted its defunct
guidelines thereby violating the court’s order and the parties’ stipulation in Safari Club. Pls.’
Mot. at 10, 12 [34].

Plaintiffs mischaracterize the relevance of Safari Club to the present case. First, the
Stipulation of Dismissal was between the Service and the plaintiffs in Safari Club. The Service
was not obliged to consider the stipulation in the present case, which involves different plaintiffs
challenging different permit denials. Second, in dismissing SCl’s complaint, the Court imposed
no obligations beyond its order that the Service refrain from using the guidelines at issue.3 See
Order of Dismissal, Safari Club, No. 91-2523 (Mar. 31, 1995). As noted, the Service withdrew
those guidelines fifteen years ago. 60 Fed. Reg. 12969. Plaintiffs have offered no concrete
evidence that the Service considered the withdrawn guidelines in this case. Thus, the Order of
Dismissal was not a relevant factor that the Service "failed to consider."

Finally, plaintiffs suggest that the requested materials are critical to their ability to prove
that the Service has re-adopted its defunct guidelines. But plaintiffs’ allegations are not grounds
for the Court to consider extra-record materials As noted above, the Service did not act
disingenuously by not considering the Safari Club materials Further, the Court is confident that
the Safari Club materials are not necessary for effective review of the permit decisions in this

case. 'l`hus, there has been no strong showing of bad faith or improper behavior, nor is the record

3 The Court’s order regarding the outstanding Ethiopian permits has no relevance here.
ll

so bare that it frustrates judicial review. See Theodore Roosevelt Conservation P ’ship, 2010 WL
2869778 at *13.
B. Items 7-11

The second category of documents that plaintiffs seek to add to the record (Items 7-11)
consists of certain documents referenced in the administrative record. The Court will address
each item in turn.

1. Item 7

ln Item 7, plaintiffs request the inclusion of an "appeal package" referenced at AR 1827
in an e-mail authored by then-Deputy Director Ken Stansell, Pls.’ Mot. at 20 [34]. Mr. Van
Norman states in his declaration that no appeal package exists for the permit decisions in this
case. Van Norinan Decl. 11 9 [36-2]. In support of this statement, the Service cites an e-mail from
Mr. Van Norrnan to Mr. Stansell stating that no appeal package was prepared. See AR 1829-
1830; Van Norman Decl. 11 9 [36-2]. Absent concrete evidence that such a package was before
the Service, the Court will deny plaintiffs’ request in Item 7.

2. Item 8

In Item 8, plaintiffs request the inclusion of a "briefing document" referenced at AR
1829-1830 in an e-mail authored by Mr. Van Norman. Pls.’ Mot. at 20 [34]. Mr. Van Norman
states in his declaration that the briefing document mentioned in his e-mail was prepared for a
different permit appeal pertaining to the black-faced impala. See AR 1829-1830; Van Norrnan
Decl. 11 10 [36-2]. He states that there is no similar briefing document with respect to the permit
decisions in this case. Van Nornian Decl. 11 10 [36-2]. Absent concrete evidence that such a
document was before the Service, the Court will deny plaintiffs’ request in Item 8.

3. Item 9

12

In Item 9, plaintiffs request the inclusion of the "black-faced impala denial letters"
referenced at AR 1928-1929. Pls.’ Mot. at 20 [34]. In the margin of a draft letter denying
Plaintiff Franks’ permit appeal, Mr. Stansell wrote "edit as per black-faced impala." AR 1928-
1929. Plaintiffs contend that the letters are needed to make sense of the denial of Mr. Franks’
appeal. Mr. Van Norman states in his declaration that Mr. Stansell’s note was merely a request to
follow the style that the Service had used in letters denying permit appeals for black-faced
impalas. Van Norrnan Decl. 11 11 [36-2]. He further states that the note did "not request[] the
Service to use anything in the black-faced impala denial letters as a substantive basis for making
the decision with respect to Franks’ permit application appeal." Id. ln their reply, plaintiffs
contend that Mr. Van Norrnan did not author the note and thus has no personal knowledge of
what it means Pls.’ Reply at 17 [38]. Plaintiffs further argue that the letters should be in the
record even if the Service used them only as a forrnatting template. Id.

The Court finds supplementation of the record appropriate. Plaintiffs have offered non-
speculative grounds for their belief that the Service considered the letters when making the
permit decisions at issue. See Pac, Shores, 448 F. Supp. 2d at 6. Even if the Service referred to
the letters only for forinatting purposes there is no reason to exclude them from the record.
Accordingly, the Court will grant plaintiffs’ request in Item 9.

4. Item 10

ln Item 10, plaintiffs request the inclusion of "notes and information" provided to the
Service by Mozambique government representatives at a meeting in Reno, Nevada. Pls.’ Mot. at
20 [34]. Roddy Gabel references the meeting at AR 1930 in an e-mail to Mr. Van Norrnan. In the
e-mail, Mr. Gabel asks Mr. Van Norrnan whether he is confident about moving forward with the

permit denials "[g]iven what the Mozambicans provided to us in Reno." AR 1930. Mr. Van

13

Nor1nan states in his declaration that the Service received only one document in Reno, entitled
National Census of Wildlife in Mozambique, Final Report ("Nationa1 Census"). Van Norrnan
Decl. 11 12 [36-2]. He further states that the National Census contains the results of a survey
conducted in 2008, "well after the time frame in which the applicants harvested their elephant
trophies in Mozambique." 1d Mr. Van Norrnan asserts that the National Census post-dated
plaintiffs’ elephant hunts and thus had no relevance to the permit decisions in this case. Id.

ln their reply, plaintiffs repeat their request for notes from the Reno meeting. They
further argue that the National Census includes population data from 2006_the same year that
plaintiff Brown took an elephant and submitted a permit application. Pls.’ Reply at 15-16 [38];
see Pls.’ Am. Compl. at 11 10 [29]. Plaintiffs thus assert that the National Census was before the
Service and was relevant to the permit decisions in this case.

At the outset, the Court notes that Mr. Gabel’s e-mail does not refer to plaintiff Brown’s
2006 application. Rather, it refers to permits for elephants taken or proposed to be taken between
2000 and 2005. See AR 1930. The National Census does not include data for those years Thus,
its relevance to the permit denials referenced in Mr. Gabel’s e-mail is questionable

Nevertheless, the Court finds supplementation of the record appropriate. Mr. Gabel’s e-
mail asks about moving forward with the denials "[g] iven what the Mozambicans provided us in
Reno." AR 1930 (emphasis added). The Service received the National Census from Mozambique
government officials in Reno, Van Nor1nan Decl. 11 12 [36-2]. Plaintiffs have identified non-
speculative grounds for their belief that the Service considered the National Census in some
context during its decisionmaking process See Pac. Shores, 448 F. Supp. 2d at 6. Accordingly,
the Court will grant plaintiffs’ request in Item 10 for the National Census received from

Mozambique government officials

14

To the extent that Item 10 seeks "notes" from the meeting in Reno, the Court will deny
the request. Plaintiffs provide no evidence that such notes exist, thus giving the Court no grounds
to grant their request.

5. Item 11

In Item 11, plaintiffs request the inclusion of "documents identifying the errors noted by
Richard Ruggiero, Ph.D." Pls.’ Mot. at 21 [34]. Plaintiffs’ request refers to an e-mail at AR 978
from Mr. Gabel to Michael Kreger, then a biologist with the Division of Scientific Authority.
The e-mail references a conversation with Richard Ruggiero of the Division of lntemational
Conservation. AR 978. ln that conversation, Mr. Gabel and Dr. Ruggerio discussed the DSA’s
finding on Mozambique elephant trophies taken between 2000 and 2005. Id. According to the e-
mail, Dr. Ruggerio advised Mr. Gabel that some statements in the finding were incorrect. Id.

Plaintiffs contend that the record omits unspecified documents identifying the errors
noted by Dr. Ruggerio. Pls.’ Mot. at 22 [34]. Mr. Van Norman states in his declaration that,
"[b]ased on subsequent verbal discussion between Dr. Kreger and Dr. Ruggiero, DSA
determined that there was no basis for revising their original finding, and no subsequent revision
was undertaken." Van Norrnan Decl. 11 13 [36-2]. Mr. Van Norinan further states that Dr.
Ruggiero presented his concerns verbally, not in writing, and that therefore the requested
documents do not exist. Id. In their reply, plaintiffs argue that Mr. Van Norinan did not
participate in Dr. Kreger’s discussions with Dr. Ruggiero and thus has no personal knowledge on
the subject. Pls.’ Reply at 17 [38].

The Court does not find supplementation of the record appropriate. Mr. Gabel’s e-mail
merely states that Dr. Ruggerio "advised [him] that some statements in [the DSA finding] are

incorrect." AR 978. There is no evidence, in the e-mail or elsewhere in the record, that Dr.

15

Ruggiero’s concerns were documented. Indeed, Mr. Gabel’s email asks Dr. Kreger to "talk to"
Dr. Ruggerio about the DSA finding. Id. This lends support to Mr. Van Nor1nan’s statement that
Dr. Ruggiero presented his concerns verba1ly, not in writing. Plaintiffs have not offered non-
speculative grounds for their belief that the requested documents exist, much less that the Service
considered them. See Pac. Shores, 448 F. Supp. 2d at 6. They therefore have not overcome the
strong presumption of regularity to which the Service is entitled in compiling its record.
Moreover, without evidence that the documents exist, there are no applicable exceptions for
extra-record review. Accordingly, the Court will deny plaintiffs’ request in Item 1 1.
IV. CONCLUSION

For the reasons provided above, it is hereby

ORDERED that plaintiffs’ motion as to Item 9 is GRANTED; and it is further

ORDERED that plaintiffs’ motion as to Item 10 is GRANTED in part, and that the
Service shall supplement its administrative record with the National Census of Wildlife in
Mozambique, Final Report; and it is further

ORDERED that plaintiffs’ motion as to any other documents requested in Item 10 is
DENIED; and it is further

ORDERED that Plaintiffs’ motion as to all other items is DENIED.

so oRDEREi) this S'*li`ay <>£November 2010.

%c.!n¢L¢/¢L_

RoYc